Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 1 of 18 Page ID #:76


  1   NICHOLAS & TOMASEVIC, LLP
      Craig M. Nicholas (SBN 178444)
  2   Alex Tomasevic (SBN    245598)
      225 Broadway, 19th Floor
  3   San Diego, California 92101
      Tel: (619) 325-0492
  4   Fax: (619) 325-0496
      Email: cnicholas@nicholaslaw.org
  5   Email: atomasevic@nicholaslaw.org
  6   WINTERS & ASSOCIATES
      Jack B. Winters, Jr. (SBN 82998)
  7   Georg M. Capielo (SBN 245491)
      Sarah Ball (SBN 292337)
  8   8489 La Mesa Boulevard
      La Mesa, California 91942
  9   Tel: (619) 234-9000
      Fax: (619) 750-0413
 10   Email: jackbwinters@earthlink.net
      Email: gcapielo@einsurelaw.com
 11   Email: sball@einsurelaw.com
 12   Attorneys for Plaintiff THURMA J. KELLEY,
      and on Behalf of the Class
 13
    ALSTON & BIRD LLP                              ALSTON & BIRD LLP
 14 Kathy J. Huang (SBN 240677)                    Adam J. Kaiser
    Jesse Steinbach (SBN 278923)                   (pro hac vice forthcoming)
 15 333 South Hope Street, 16th Floor              90 Park Avenue, 15th Floor
    Los Angeles, CA 90071-3004                     New York, New York 10016-1387
 16 Telephone: 213-576-1000                        Telephone: 212-210-9400
    Facsimile: 213-576-1100                        Facsimile: 212-210-9444
 17 Email: Kathy.Huang@alston.com                  Email: Adam.Kaiser@alston.com
    Email: Jesse.Steinbach@alston.com
 18
      Attorneys for Defendant
 19   COLONIAL PENN LIFE INSURANCE COMPANY
 20                            UNITED STATES DISTRICT COURT
 21                          CENTRAL DISTRICT OF CALIFORNIA
 22   THURMA J. KELLEY Individually,            Case No.: 2:20-cv-03348-MWF-E
      and on Behalf of the Class,
 23                                             STIPULATION AND [PROPOSED]
                              Plaintiff,        PROTECTIVE ORDER
 24             vs.
                                                District Judge: Hon. Michael W.
 25 COLONIAL PENN LIFE                          Fitzgerald
    INSURANCE COMPANY, a                        Magistrate Judge: Hon. Charles F. Eick
 26 Pennsylvania Corporation
                                                Action Filed: April 9, 2020
 27                          Defendant.
 28

                                                                   2:20-CV-03348-MWF-E
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
      LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 2 of 18 Page ID #:77


  1   1.      PURPOSES AND LIMITATIONS
  2           Discovery in this action is likely to involve production of confidential,
  3   proprietary or private information for which special protection from public disclosure
  4   and from use for any purpose other than pursuing this litigation may be warranted.
  5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
  6   following Stipulated Protective Order. The parties acknowledge that this Order does
  7   not confer blanket protections on all disclosures or responses to discovery and that the
  8   protection it affords from public disclosure and use extends only to the limited
  9   information or items that are entitled to confidential treatment under the applicable
 10   legal principles.
 11    2.     GOOD CAUSE STATEMENT
 12           This action is likely to involve documents, testimony or other materials
 13   reflecting private personal information related to life insurance and life insurance
 14   applications, including, potentially, health and financial information, as well as
 15   documents, testimony or other materials reflecting Defendant’s proprietary business
 16   practices and procedures for which protection from public disclosure and from use for
 17   any purpose other than prosecution of this action is warranted. Such confidential and
 18   proprietary materials and information consist of, among other things, confidential
 19   business or financial information, information regarding confidential business
 20   practices, or other confidential research, development, or commercial information
 21   (including information implicating privacy rights of third parties), non-public
 22   communications with regulators, Departments of Insurance or other governmental
 23   bodies that are intended to be kept confidential and/or are protected from disclosure
 24   by statute or regulation, financial or actuarial projections, analyses, or studies,
 25   information otherwise generally unavailable to the public, or which may be privileged
 26   or otherwise protected from disclosure under state or federal statutes, court rules, case
 27   decisions, or common law. Accordingly, to expedite the flow of information, to
 28   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
                                                 1                 2:20-cv-03348-MWF-E
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
      LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 3 of 18 Page ID #:78


  1   to adequately protect information the parties are entitled to keep confidential, to ensure
  2   that the parties are permitted reasonable necessary uses of such material in preparation
  3   for and in the conduct of trial, to address their handling at the end of the litigation, and
  4   serve the ends of justice, a protective order for such information is justified in this
  5   matter. It is the intent of the parties that information will not be designated as
  6   confidential for tactical reasons and that nothing be so designated without a good faith
  7   belief that it has been maintained in a confidential, non-public manner, and there is
  8   good cause why it should not be part of the public record of this case.
  9    3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
 10           The parties further acknowledge, as set forth in Section 14.3, below, that this
 11   Stipulated Protective Order does not entitle them to file confidential information under
 12   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
 13   standards that will be applied when a party seeks      permission from the court to file
 14   material under seal. There is a strong presumption that the public has a right of access
 15   to judicial proceedings and records in civil cases. In connection with non-dispositive
 16   motions, good cause must be shown to support a filing under seal. See Kamakana v.
 17   City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
 18   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), and a specific showing of good
 19   cause or compelling reasons with proper evidentiary support and legal justification,
 20   must be made with respect to Protected Material that a party seeks to file under seal.
 21   The parties’ mere designation of Disclosure or Discovery Material as
 22   CONFIDENTIAL does not— without the submission of competent evidence by
 23   declaration, establishing that the material sought to be filed under seal qualifies as
 24   confidential, privileged, or otherwise protectable—constitute good cause.
 25           Further, if a party requests sealing related to a dispositive motion or trial, then
 26   compelling reasons, not only good cause, for the sealing must be shown, and the relief
 27   sought shall be narrowly tailored to serve the specific interest to be protected. See
 28   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
                                                 2                 2:20-cv-03348-MWF-E
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
      LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 4 of 18 Page ID #:79


  1   or type of information, document, or thing sought to be filed or introduced under seal
  2   in connection with a dispositive motion or trial, the party seeking protection must
  3   articulate compelling reasons, supported by specific facts and legal justification, for
  4   the requested sealing order. Again, competent evidence supporting the application to
  5   file documents under seal must be provided by declaration.
  6           If documents can be redacted, then a redacted version for public viewing,
  7   omitting only the confidential, privileged, or otherwise protectable portions of the
  8   document, shall be filed.
  9   4.      DEFINITIONS
 10           4.1     Action: this pending federal lawsuit.
 11           4.2     Challenging Party: a Party or Non-Party that challenges the designation
 12   of information or items under this Order.
 13           4.3     “CONFIDENTIAL” Information or Items: information (regardless of
 14   how it is generated, stored or maintained) or tangible things that qualify for protection
 15   under Federal Rule of Civil Procedure 26(c) or as specified above in the Good Cause
 16   Statement.
 17           4.4     Counsel: Outside Counsel of Record and House Counsel (as well as their
 18   support staff).
 19           4.5     Designating Party: a Party or Non-Party that designates information or
 20   items that it produces in disclosures or in responses to discovery as
 21   “CONFIDENTIAL.”
 22           4.6     Disclosure or Discovery Material: all items or information, regardless of
 23   the medium or manner in which it is generated, stored, or maintained (including,
 24   among other things, testimony, transcripts, and tangible things), that are produced or
 25   generated in disclosures or responses to discovery.
 26           4.7     Expert: a person with specialized knowledge or experience in a matter
 27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 28   an expert witness or as a consultant in this Action.
                                                 3                 2:20-cv-03348-MWF-E
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
      LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 5 of 18 Page ID #:80


  1           4.8     House Counsel: attorneys who are employees of a party to this Action
  2   and employees of a party working at the attorneys’ behest, including staff and
  3   paralegals. House Counsel does not include Outside Counsel of Record or any other
  4   outside counsel.
  5           4.9     Non-Party: any natural person, partnership, corporation, association or
  6   other legal entity not named as a Party to this action.
  7           4.10 Outside Counsel of Record: attorneys who are not employees of a party
  8   to this Action but are retained to represent a party to this Action and have appeared in
  9   this Action on behalf of that party or are affiliated with a law firm that has appeared
 10   on behalf of that party, and includes support staff.
 11           4.11 Party: any party to this Action, including all of its officers, directors,
 12   employees, consultants, retained experts, and Outside Counsel of Record (and their
 13   support staffs).
 14           4.12 Privileged Material: any document or information that is protected from
 15   disclosure by a privilege, immunity, or other protection, including without limitation,
 16   the attorney-client privilege, the work product doctrine, and/or the joint defense or
 17   common interest privilege.
 18           4.13 Producing Party: a Party or Non-Party that produces Disclosure or
 19   Discovery Material in this Action.
 20           4.14 Professional Vendors: persons or entities that provide litigation support
 21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 23   and their employees and subcontractors.
 24           4.15 Protected Material: any Disclosure or Discovery Material that is
 25   designated as “CONFIDENTIAL.”
 26           4.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 27   from a Producing Party.
 28
                                                 4                 2:20-cv-03348-MWF-E
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
      LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 6 of 18 Page ID #:81


  1 5.        SCOPE
  2           The protections conferred by this Stipulation and Order cover not only
  3   Protected Material (as defined above), but also (1) any information copied or extracted
  4   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
  5   Protected Material; and (3) any testimony, conversations, or presentations by Parties
  6   or their Counsel that might reveal Protected Material.
  7           Any use of Protected Material at trial shall be governed by the orders of the trial
  8   judge and other applicable authorities. This Order does not govern the use of Protected
  9   Material at trial.
 10 6.         DURATION
 11           Even after final disposition of this litigation, the confidentiality obligations
 12   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 13   in writing or a court order otherwise directs. Final disposition (hereinafter, “Final
 14   Disposition”) shall be deemed to be the later of (1) dismissal of all claims and defenses
 15   in this Action, with or without prejudice; and (2) final judgment herein after the
 16   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of
 17   this Action, including the time limits for filing any motions or applications for
 18   extension of time pursuant to applicable law.
 19 7.        DESIGNATING PROTECTED MATERIAL
 20           7.1     Exercise of Restraint and Care in Designating Material for Protection.
 21   Each Party or Non-Party that designates information or items for protection under this
 22   Order must take care to limit any such designation to specific material that qualifies
 23   under the appropriate standards.
 24           The Designating Party must designate for protection only those parts of
 25   material, documents, items or oral or written communications that qualify so that other
 26   portions of the material, documents, items or communications for which protection is
 27   not warranted are not swept unjustifiably within the ambit of this Order.
 28
                                                 5                 2:20-cv-03348-MWF-E
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
      LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 7 of 18 Page ID #:82


  1           If it comes to a Designating Party’s attention that information or items that it
  2   designated for protection do not qualify for protection, that Designating Party must
  3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  4           7.2     Manner and Timing of Designations. Except as otherwise provided in
  5   this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
  6   that qualifies for protection under this Order must be clearly so designated before the
  7   material is disclosed or produced.
  8           Designation in conformity with this Order requires:
  9           (a)     for information in documentary form (e.g., paper or electronic
 10                   documents, but excluding transcripts of depositions or other pretrial or
 11                   trial proceedings), that the Producing Party affix at a minimum, the
 12                   legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to
 13                   each page that contains protected material. If only a portion of the
 14                   material on a page qualifies for protection, the Producing Party also must
 15                   clearly identify the protected portion(s) (e.g., by making appropriate
 16                   markings in the margins).
 17                          A Party or Non-Party that makes original documents available for
 18                   inspection need not designate them for protection until after the
 19                   inspecting Party has indicated which documents it would like copied and
 20                   produced. During the inspection and before the designation, all of the
 21                   material    made    available   for   inspection    shall   be   deemed
 22                   “CONFIDENTIAL.” After the inspecting Party has identified the
 23                   documents it wants copied and produced, the Producing Party must
 24                   determine which documents, or portions thereof, qualify for protection
 25                   under this Order. Then, before producing the specified documents, the
 26                   Producing Party must affix the “CONFIDENTIAL legend” to each page
 27                   that contains Protected Material. If only a portion of the material on a
 28                   page qualifies for protection, the Producing Party also must clearly
                                                 6                 2:20-cv-03348-MWF-E
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
      LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 8 of 18 Page ID #:83


  1                   identify the protected portion(s) (e.g., by making appropriate markings
  2                   in the margins).
  3           (b)     for testimony given in depositions that the Designating Party identifies
  4                   the Disclosure or Discovery Material on the record, before the close of
  5                   the deposition all protected testimony, or in writing within thirty calendar
  6                   days of receipt of the transcript. Only those portions of the testimony
  7                   that are appropriately designed for protection within the thirty calendar-
  8                   day period shall be covered by this Order. Until the expiration of the
  9                   thirty calendar-day period, the entire deposition transcript will be treated
 10                   as if it had been designated as CONFIDENTIAL pursuant to this Order
 11           (c)     for information produced in some form other than documentary and for
 12                   any other tangible items, that the Producing Party affix in a prominent
 13                   place on the exterior of the container or containers in which the
 14                   information is stored the legend “CONFIDENTIAL.” If only a portion or
 15                   portions of the information warrants protection, the Producing Party, to
 16                   the extent practicable, shall identify the protected portion(s).
 17           7.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 18   failure to designate qualified information or items does not, standing alone, waive the
 19   Designating Party’s right to secure protection under this Order for such material. Upon
 20   timely correction of a designation, the Receiving Party must make reasonable efforts
 21   to assure that the material is treated in accordance with the provisions of this Order.
 22 8.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 23           8.1     Timing of Challenges. Any Party or Non-Party may challenge a
 24   designation of confidentiality at any time that is consistent with the Court’s
 25   Scheduling Order.
 26           8.2     Meet and Confer. The Challenging Party shall initiate the dispute
 27   resolution process under Local Rule 37-1 et seq.
 28
                                                 7                 2:20-cv-03348-MWF-E
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
      LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 9 of 18 Page ID #:84


  1           8.3     Joint Stipulation. Any challenge submitted to the Court shall be via a
  2   joint stipulation pursuant to Local Rule 37-2.
  3           8.4     Burden of Persuasion. The burden of persuasion in any such challenge
  4   proceeding shall be on the Designating Party. Unless the Designating Party has
  5   waived or withdrawn the confidentiality designation, all parties shall continue to
  6   afford the material in question the level of protection to which it is entitled under the
  7   Producing Party’s designation until the Court rules on the challenge.
  8 9.        ACCESS TO AND USE OF PROTECTED MATERIAL
  9           9.1     Basic Principles. A Receiving Party may use Protected Material that is
 10   disclosed or produced by another Party or by a Non-Party in connection with this
 11   Action only for prosecuting, defending or attempting to settle this Action. Such
 12   Protected Material may be disclosed only to the categories of persons and under the
 13   conditions described in this Order. When the Action has been terminated, a Receiving
 14   Party must comply with the provisions of section 15 below (FINAL DISPOSITION).
 15           Protected Material must be stored and maintained by a Receiving Party at a
 16   location and in a secure manner that ensures that access is limited to the persons
 17   authorized under this Order.
 18           9.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
 19   otherwise ordered by the court or permitted in writing by the Designating Party, a
 20   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 21   only to:
 22           (a)     the Receiving Party’s Outside Counsel of Record in this Action, as well
 23                   as employees of said Outside Counsel of Record to whom it is reasonably
 24                   necessary to disclose the information for this Action;
 25           (b)     the officers, directors, and employees (including House Counsel) of the
 26                   Receiving Party to whom disclosure is reasonably necessary for this
 27                   Action;
 28
                                                 8                 2:20-cv-03348-MWF-E
                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
      LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 10 of 18 Page ID #:85


   1           (c)     Experts (as defined in this Order) or consultants retained by Counsel of
   2                   the Receiving Party and their employees to whom disclosure is
   3                   reasonably necessary for this Action and who have signed the
   4                   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   5           (d)     the court and its personnel;
   6           (e)     court reporters and their staff;
   7           (f)     professional jury or trial consultants, mock jurors, and Professional
   8                   Vendors to whom disclosure is reasonably necessary for this Action and
   9                   who have signed the “Acknowledgment and Agreement to Be Bound”
  10                   (Exhibit A);
  11           (g)     the author or recipient of a document containing the information or a
  12                   custodian or other person who otherwise possessed or knew the
  13                   information;
  14           (h)     during their depositions, witnesses, and attorneys for witnesses, in the
  15                   Action to whom disclosure is reasonably necessary provided: (1) the
  16                   deposing party requests that the witness sign the form attached as Exhibit
  17                   A hereto; and (2) they will not be permitted to keep any confidential
  18                   information unless they sign the “Acknowledgment and Agreement to Be
  19                   Bound” (Exhibit A), unless otherwise agreed by the Designating Party
  20                   or ordered by the court. Pages of transcribed deposition testimony or
  21                   exhibits to depositions that reveal Protected Material may be separately
  22                   bound by the court reporter and may not be disclosed to anyone except
  23                   as permitted under this Stipulated Protective Order; and
  24           (i)     any mediators or settlement officers and their supporting personnel,
  25                   mutually agreed upon by any of the parties engaged in settlement
  26                   discussions.
  27

  28
                                                  9                 2:20-cv-03348-MWF-E
                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
       LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 11 of 18 Page ID #:86


   1   10.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
               PRODUCED IN OTHER LITIGATION
   2

   3           If a Party is served with a subpoena or a court order issued in other litigation
   4   that compels disclosure of any information or items designated in this Action as
   5   “CONFIDENTIAL,” that Party must:
   6           (a)     promptly notify in writing the Designating Party. Such notification shall
   7                   include a copy of the subpoena or court order;
   8           (b)     promptly notify in writing the party who caused the subpoena or order to
   9                   issue in the other litigation that some or all of the material covered by the
  10                   subpoena or order is subject to this Protective Order. Such notification
  11                   shall include a copy of this Stipulated Protective Order; and
  12           (c)     cooperate with respect to all reasonable procedures sought to be pursued
  13                   by the Designating Party whose Protected Material may be affected. If
  14                   the Designating Party timely seeks a protective order, the Party served
  15                   with the subpoena or court order shall not produce any information
  16                   designated in this action as “CONFIDENTIAL” before a determination
  17                   by the court from which the subpoena or order issued, unless the Party
  18                   has obtained the Designating Party’s permission. The Designating Party
  19                   shall bear the burden and expense of seeking protection in that court of
  20                   its confidential material and nothing in these provisions should be
  21                   construed as authorizing or encouraging a Receiving Party in this Action
  22                   to disobey a lawful directive from another court.
  23   11.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
               PRODUCED IN THIS LITIGATION
  24

  25           (a)     The terms of this Order are applicable to information produced by a Non-
  26   Party in this Action and designated as “CONFIDENTIAL.” Such information
  27   produced by Non-Parties in connection with this litigation is protected by the remedies
  28
                                                 10                 2:20-cv-03348-MWF-E
                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
       LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 12 of 18 Page ID #:87


   1   and relief provided by this Order. Nothing in these provisions should be construed as
   2   prohibiting a Non-Party from seeking additional protections.
   3           (b)     In the event that a Party is required, by a valid discovery request, to
   4   produce a Non-Party’s confidential information in its possession, and the Party is
   5   subject to an agreement with the Non-Party not to produce the Non-Party’s
   6   confidential information, then the Party shall:
   7                   (1)     promptly notify in writing the Requesting Party and the Non- Party
   8                           that some or all of the information requested is subject to a
   9                           confidentiality agreement with a Non-Party;
  10                   (2)     promptly provide the Non-Party with a copy of the Stipulated
  11                           Protective Order in this Action, the relevant discovery request(s),
  12                           and a reasonably specific description of the information requested;
  13                           and
  14                   (3)     make the information requested available for inspection by the
  15                           Non-Party, if requested.
  16           (c)     If the Non-Party fails to seek a protective order from this court within 14
  17   days of receiving the notice and accompanying information, the Receiving Party may
  18   produce the Non-Party’s confidential information responsive to the discovery request.
  19   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
  20   any information in its possession or control that is subject to the confidentiality
  21   agreement with the Non-Party before a determination by the court. Absent a court
  22   order to the contrary, the Non-Party shall bear the burden and expense of seeking
  23   protection in this court of its Protected Material.
  24 12.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  25           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  26   Protected Material to any person or in any circumstance not authorized under this
  27   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  28   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                  11                 2:20-cv-03348-MWF-E
                             STIPULATION AND [PROPOSED] PROTECTIVE ORDER
       LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 13 of 18 Page ID #:88


   1   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   2   persons to whom unauthorized disclosures were made of all the terms of this Order,
   3   and (d) request such person or persons to execute the “Acknowledgment an
   4   Agreement to Be Bound” attached hereto as Exhibit A.
   5   13.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
               PROTECTED MATERIAL
   6

   7           The inadvertent disclosure by a Party or Non-Party of “CONFIDENTIAL”
   8   information or “Privileged Material” in connection with this Action will not, by itself,
   9   be construed as a waiver, in whole or in part, of (1) that Party’s or Non-Party’s claims
  10   of confidentiality or privilege (including but not limited to attorney-client privilege,
  11   work product doctrine, and/or joint/common interest privilege) either as to the specific
  12   information disclosed or more generally as to the subject matter of the information
  13   disclosed, or (2) to the Party’s right to designate the material as “CONFIDENTIAL”
  14   or to withhold the material on the grounds that it is Privileged Material in this Action
  15   or in any other proceeding, including in federal and state proceedings.
  16           The Party that made the inadvertent or erroneous disclosure shall promptly
  17   notify the other Party following discovery of the disclosure, and that other Party (the
  18   “Returning Party”) (1) shall in the case of Privileged Material, (i) sequester, return, or
  19   destroy the inadvertent or erroneously disclosed document or information forthwith,
  20   as well as any and all copies thereof and (ii) destroy or sequester any references to the
  21   erroneously or inadvertently disclosed document or information, or its contents, to the
  22   extent such references exist in other materials prepared by the Returning Party; or (2)
  23   in the case of “CONFIDENTIAL” information, shall mark it and all copies, as
  24   “CONFIDENTIAL” and treat the information in accordance with the terms of this
  25   Stipulated Protective Order.
  26           The Returning Party’s return, sequester, or destruction of any information
  27   pursuant to this provision shall not in any way preclude the Returning Party from
  28   seeking a Court ruling that the information is not or was never entitled to protection
                                                 12                 2:20-cv-03348-MWF-E
                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
       LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 14 of 18 Page ID #:89


   1   as Privileged Material or “CONFIDENTIAL” information. If any inadvertently
   2   produced Privileged Material or “CONFIDENTIAL” information has been provided
   3   to a Non-Party by a non-Producing Party, the non-Producing Party will use all
   4   reasonable efforts to secure the return of the Privileged Material (and the destruction
   5   of any references thereto) and/or proper designation of the “CONFIDENTIAL”
   6   information, including reminding the Non-Party of its obligation to adhere to the terms
   7   of this Stipulated Protective Order that the Non-Party agreed to by executing the
   8   Acknowledgment and Agreement to Be Bound attached as Exhibit A and by providing
   9   the Producing Party with the name, address, and telephone number of such recipients,
  10   as well as the date of and reason for the transmission of the Privileged Material or
  11   “CONFIDENTIAL” information.
  12           For     disputes   regarding   inadvertently   produced     “CONFIDENTIAL”
  13   information or Privileged Material, the parties will follow the procedures in Section
  14   8.
  15   14.     MISCELLANEOUS
  16           14.1 Right to Further Relief. Nothing in this Order abridges the right of any
  17   person to seek its modification by the Court in the future.
  18           14.2 Right to Assert Other Objections. By stipulating to the entry of this
  19   Protective Order, no Party waives any right it otherwise would have to object to
  20   disclosing or producing any information or item on any ground not addressed in this
  21   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  22   ground to use in evidence of any of the material covered by this Protective Order.
  23           14.3 Filing Protected Material. A Party that seeks to file under seal any
  24   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
  25   only be filed under seal pursuant to a court order authorizing the sealing of the specific
  26   Protected Material. If a Party’s request to file Protected Material under seal is denied
  27   by the court, then the Receiving Party may file the information in the public record
  28   unless otherwise instructed by the court.
                                                 13                 2:20-cv-03348-MWF-E
                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
       LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 15 of 18 Page ID #:90


   1           14.4 Non-waiver of Privileges. In accordance with Federal Rule of Evidence
   2   502(d) and other applicable Rules, the inadvertent disclosure of Privileged Material
   3   shall not, by itself, be deemed to waive – in this litigation or in any other federal
   4   litigation or state proceeding – any applicable privilege or immunity (including,
   5   without limitation, the attorney-client privilege, the work product doctrine, and the
   6   joint defense or common interest privilege) that would otherwise attach to the
   7   document or information or to other documents or information.
   8 15.       FINAL DISPOSITION
   9           After the final disposition of this Action, as defined in paragraph 6, within 60
  10   days of a written request by the Designating Party, each Receiving Party must return
  11   all Protected Material to the Producing Party or destroy such material. As used in this
  12   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  13   summaries, and any other format reproducing or capturing any of the Protected
  14   Material. Whether the Protected Material is returned or destroyed, the Receiving
  15   Party, upon request by the Producing Party, must submit a written certification to the
  16   Producing Party (and, if not the same person or entity, to the Designating Party) by
  17   the 60-day deadline that (1) identifies (by category, where appropriate) all the
  18   Protected Material that was returned or destroyed and (2) affirms that the Receiving
  19   Party has not retained any copies, abstracts, compilations, summaries or any other
  20   format reproducing or capturing any of the Protected Material. Notwithstanding this
  21   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
  22   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
  23   deposition and trial exhibits, expert reports, attorney work product, and consultant and
  24   expert work product, even if such materials contain Protected Material. Any such
  25   archival copies that contain or constitute Protected Material remain subject to this
  26   Protective Order as set forth in Section 6 (DURATION).
  27   [Signatures of counsel appear on the following page.]
  28
                                                 14                 2:20-cv-03348-MWF-E
                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
       LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 16 of 18 Page ID #:91


   1           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   2   Respectfully submitted:
   3   DATED: May 21, 2020                           NICHOLAS & TOMASEVIC, LLP
   4
                                               By:     /s/ Alex Tomasevic
   5                                                 Craig M. Nicholas (SBN 178444)
                                                     Alex Tomasevic (SBN 245598)
   6                                                 Email: craig@nicholaslaw.org
                                                     Email: atomasevic@nicholaslaw.org
   7
                                                     WINTERS & ASSOCIATES
   8                                                 Jack B. Winters, Jr. (SBN 82998)
                                                     Georg M. Capielo (SBN 245491)
   9                                                 Sarah Ball (SBN 292337)
                                                     Email: jackbwinters@earthlink.net
  10                                                 Email: gcapielo@einsurelaw.com
                                                     Email: sball@einsurelaw.com
  11                                                 Attorneys for Plaintiff
  12
       DATED: May 21, 2020                           ALSTON & BIRD LLP
  13

  14
                                               By:     /s/ Kathy J. Huang
  15                                                 Kathy J. Huang (SBN 240677)
                                                     Jesse Steinbach (SBN 278923)
  16                                                 333 South Hope Street, 16th Floor
                                                     Los Angeles, CA 90071-3004
  17                                                 Telephone: 213-576-1000
                                                     Facsimile: 213-576-1100
  18                                                 Email: Kathy.Huang@alston.com
                                                     Email: Jesse.Steinbach@alston.com
  19                                                 ALSTON & BIRD LLP
                                                     Adam J. Kaiser
  20                                                 (pro hac vice forthcoming)
                                                     90 Park Avenue, 15th Floor
  21                                                 New York, New York 10016-1387
                                                     Telephone: 212-210-9400
  22                                                 Facsimile: 212-210-9444
                                                     Email: Adam.Kaiser@alston.com
  23
                                                     Attorneys for Defendant
  24

  25   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  26
  27
                6/5/20
       DATED: _________________                          /S/ CHARLES F. EICK
                                                     ______________________________
  28
                                                     United States Magistrate Judge
                                                 15                 2:20-cv-03348-MWF-E
                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
       LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 17 of 18 Page ID #:92


   1            CERTIFICATION PURSUANT TO LOCAL RULE 5-4.3.4(a)(2)
   2           Pursuant to Local Rule 5-4.3.4(a)(2), Plaintiff Thurma J. Kelley’s counsel
   3   attests that all other signatories listed, and on whose behalf this filing is jointly
   4   submitted, concur in the filing’s content and have authorized the filing.
   5   DATED: May 21, 2020                           NICHOLAS & TOMASEVIC, LLP
   6
                                               By:    /s/ Alex Tomasevic
   7                                                 Craig M. Nicholas (SBN 178444)
                                                     Alex Tomasevic (SBN 245598)
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26
  27

  28
                                                 16                 2:20-cv-03348-MWF-E
                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
       LEGAL02/39800349v3
Case 2:20-cv-03348-MWF-E Document 14 Filed 06/05/20 Page 18 of 18 Page ID #:93


   1                                         EXHIBIT A
   2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3           I, _____________________________ [print or type full name], of
   4   _________________ [print or type full address], declare under penalty of perjury that
   5   I have read in its entirety and understand the Stipulated Protective Order that was
   6   issued by the United States District Court for the Central District of California on
   7   [date] in the case of Thurma J. Kelley v. Colonial Penn Life Insurance Company,
   8   Case No. 2:20-cv-03348-MWF-E. I agree to comply with and to be bound by all the
   9   terms of this Stipulated Protective Order and I understand and acknowledge that
  10   failure to so comply could expose me to sanctions and punishment in the nature of
  11   contempt. I solemnly promise that I will not disclose in any manner any information
  12   or item that is subject to this Stipulated Protective Order to any person or entity except
  13   in strict compliance with the provisions of this Order.
  14           I further agree to submit to the jurisdiction of the United States District Court
  15   for the Central District of California for the purpose of enforcing the terms of this
  16   Stipulated Protective Order, even if such enforcement proceedings occur after
  17   termination of this action.
  18           I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23

  24   Date: ______________________________________
  25   City and State where sworn and signed: _________________________________
  26
  27   Signature: __________________________________
  28   Printed name: _______________________________

                                                                    2:20-CV-03348-MWF-E
                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
       LEGAL02/39800349v3
